359 S.W.3d 132 (2011)
Justin J. WALKUP, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 73289.
Missouri Court of Appeals, Western District.
December 27, 2011.
Susan E. Summers, Assistant Appellate Defender, Kansas City, MO, for Appellant.
Chris Koster, Attorney General, Robert J. (Jeff) Bartholomew, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before Division Three: KAREN KING MITCHELL, Presiding Judge, and JAMES M. SMART, JR., and GARY D. WITT, Judges.

Order
PER CURIAM:
Appellant, Justin Walkup, was found guilty by a jury of second-degree murder, *133 section 565.021, RSMo 2000, and armed criminal action, section 571.015, RSMo 2000, in connection with the death of his girlfriend, Deborah Lilly. His convictions were affirmed on direct appeal. State v. Walkup, 290 S.W.3d 764 (Mo.App. W.D. 2009). He thereafter filed a Rule 29.15 motion for post-conviction relief, claiming that trial counsel was ineffective for submitting an erroneous converse instruction. Walkup appeals the motion court's denial of his claim for relief after an evidentiary hearing. We affirm. Rule 84.16(b).